DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,901,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in lines 8-9, the limitation “”and transforming the field of view of the second imaging modality to a position and an orientation in the at least one first image” is recited and in lines 11-12, the limitation “wherein the at least one second image is acquired [using the second modality] on a different plane than the at least one first image”.  However, the limitations render the claim indefinite as it is unclear as to how the second modality, whose field of view is transformed to a position and an orientation in the at least one first image, can be used to acquire at least one second image that is acquired on a different plane than the at least one first image.  In other words, if the second imaging modality has a FOV which is transformed to the position/orientation (i.e. which would define a plane of the first image) in the at least one first image, how can the second imaging modality, with the transformed FOV which matches the position/orientation (i.e. plane) of the first image, acquire a second image which is on a different plane that of the first image?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 10 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. (US Pub No. 2005/0089205) in view of Gutierrez et al. (“Multimodality image guidance system integrating X-ray fluoroscopy and ultrasound image streams with electromagnetic tracking”, 2007).
With regards to claims 1 and 8, Kapur et al. disclose a method of examining a breast of a patient, the method comprising includes the steps of:
immobilizing the breast (paragraph [0054]; Figure 11, referring to the breast of the patient being compressed), and while the breast is immobilized:
acquiring at least one first image of the breast using a first imaging modality (paragraphs [0054], referring to the X-ray image (158) being acquired using tomosynthesis acquisitions; paragraph [0058], referring to an example of the volumetric 3D data being acquired using X-ray imaging systems; Figures 11-12);
selecting a region of interest (160) in the at least one first image (paragraphs [0055]-[0056], referring to the selection of the ROI (160) on the X-ray image (158) and further referring to the coordinates of ROI 160 being transferred to the probe mover software; Figure 11);
identifying coordinates of a region of interest (ROI) in the at least one first image (paragraphs [0055]-[0056], referring to the selection of the ROI (160) on the X-ray image (158) and further referring to the coordinates of ROI 160 being transferred to the probe mover software; Figure 11);
transforming a field of view of the second imaging modality to a position and an orientation in the at least one first image (paragraph [0049], referring to registration of the two image datasets, which would requiring transforming a FOV of the US imaging system to a position and orientation in the at least one X-ray image; paragraphs [0056]-[0072], referring to registering the images by matching points from the different modalities, which would result in transforming the field of view of the US image to a position and an orientation in the at least one X-ray image);
acquiring at least one second image of the breast using the second imaging modality, wherein the at least one second image is acquired on a different plane than the at least one first image (paragraphs [0056]-[0057];  paragraphs [0058]-[0059], note that the first image can correspond to the volumetric 3D data acquired using  MRI systems, CT systems, PET, and X-ray imaging systems and the second image can correspond to 2D image data which can include data acquired using ultrasound imaging systems, wherein the second image comprising of 2D image data is therefore acquired on a different plane than the at least one first image comprising 3D data ---specifically, as shown in Fig. 12, the acquired first image comprising of 3D data comprises of 3 planes (i.e. Z’Y’ plane, X’Y’ plane, Z’X’ plane) and the acquired second image comprising of 2D image data comprises of a single plane (i.e. XZ plane), wherein the XZ second image is acquired on a different plane (i.e. Z’Y’ or X’Y’ planes) than the at least one first 3D image; Figures 11-12); and 
locating the ROI in the at least one second image (paragraphs [0056]-[0072], referring to registering the images by matching points from the different modalities in order to be able to detect/locate the abnormality (i.e. ROI) in the different kinds of images); 
displaying the at least one second image based on the field of view of the second imaging modality and the at least one first image at a same position and a same orientation as the field of view of the second imaging modality (paragraphs [0010], [0058], referring to registering the 3D data [which can correspond to X-ray, CT, or MRI data, etc.] relative to 2D data [which can correspond to US image data and would have a field of view), wherein the registration would result in at least one first image (i.e. 3D X-ray/CT/MRI data) at a same position and a same orientation as the field of view of the second imaging modality (i.e. 2D US data)); paragraph [0057], referring to displaying both sets of images (i.e. first X-ray/CT/MRI 3D image data and second US 2D image data which would inherently be displayed based on the field of view as it comprises it’s field of view, wherein, as set forth in paragraph [0010], etc., the at least one first 3D image is registered to the second 2D US image) on workstations placed side-by-side to compare the images with one another); and
releasing the breast from immobilization (paragraph [0047], referring to the compression paddle being repositioned after an examination of the patient).
However, though Kapur et al. disclose registering the three-dimensional image of the breast acquiring using a first modality with the images of the breast using a second imaging modality (paragraphs [0056]-[0072]) and further disclose that a position encoder is associated with the probe of the second imaging modality (paragraph [0038]), Kapur et al. do not specifically disclose that their method comprises tracking a position and an orientation of a second imaging modality to determine a field of view of the second imaging modality.
Further, with regards to claim 8, Kapur et al. do not specifically disclose that acquiring the at least one second image using the second modality comprises determining a location of the imaging probe in a coordinate plane of the at leat one first image of the first imaging modality.
Gutierrez et al. disclose an integrated system for multimodality image guidance which offers real-time integration and registration of multiple image streams with localization data from navigation systems (Abstract).   Rotational X-ray images were acquired and used to generate a 3D vessel model (note that this requires acquiring a three-dimensional image using a first imaging modality (i.e. 3D X-ray imaging) (pg. 2, under Section 2.2, "X-ray Imaging").  Ultrasound imaging (i.e. second imaging modality) was performed with ultrasound probes fitted with a 6 DOF EM tracking sensor in order to track the location of the ultrasound image in relation to the X-ray imaging system (pg. 2, under Section 2.2., "Ultrasound Imaging", note that movement of the probe is thus tracked during the ultrasound imaging).  The EM tracking system and the ultrasound images (i.e. note that ultrasound images inherently represent a "position and orientation of a field of view of the probe") are registered to the X-ray coordinate system (pgs. 2-4, Sections 2.3-2.4; Figure 8; note that the US image (i.e. position and orientation of a field of view of the probe) is therefore transformed by the computer (i.e. navigation system) so that the computer co-registers/aligns the second coordinate data (i.e. coordinate data associated with tracking the probe) with the three dimensional image (i.e. 3D x-ray image; “first coordinate space” which is associated with the first imaging modality (i.e. X-ray imaging)).  Their system provides real-time integration of complementary imaging modalities which is useful for guiding invasive procedures (Abstract, pg. 9, Section 5).  As seen in Figure 1, the location of the imaging probe (i.e. “US probe”) is determined in a coordinate plane of the X-ray fluoroscopy imaging system.   
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kapur et al., to further comprise tracking a position and an orientation of a second imaging modality to determine the field of view of the second imaging modality and have the acquiring the at least one second image using the second modality comprise determining a location of the imaging probe in a coordinate plane of the at leat one first image of the first imaging modality, as taught by Gutierrez et al., in order to provide real-time integration of the first imaging modality and second imaging modality, which provides several diagnostic benefits, including that of guiding invasive procedures (Abstract; pg. 9, Section 5).  
With regards to claim 2, Kapur et al. disclose that the first imaging modality is selected from a group of imaging modalities including tomosynthesis, computed tomography, SPECT, PET and gamma imaging (paragraphs [0054], [0058]).
With regards to claim 3, Kapur et al. disclose that the second imaging modality includes ultrasound imaging (paragraphs [0056]-[0057], [0058]).
With regards to claim 4, Kapur et al. disclose that locating the ROI is performed manually (paragraph [0055]).
With regards to claim 5, Kapur et al. disclose that locating the ROI is performed with Computer Assisted Detection (CAD) assistance (paragraph [0055]).
With regards to claim 10, Gutierrez et al. disclose that their method further comprises determining an orientation plane of the imaging probe (Section 2.2, referring to the ultrasound probes being fitted with a 6 degree of freedom EM tracking sensor which would provide determination of an orientation plane of the imaging probe).  Kapur et al. disclose that reconstructing a three dimensional volume is along an orientation plane of the imaging probe (paragraphs [0039], [0058], referring to acquiring a 3D dataset using an X-ray source and detector and a second 3D dataset using an US probe, thus a 3D US volume is reconstructed which would inherently be along an orientation of the US imaging probe as the US imaging probe acquires the data used to reconstruct the 3D volume).
With regards to claim 21, Kapur et al. disclose that at least one of the first imaging modality and the second imaging modality comprise a three dimensional imaging modality (paragraphs [0039], [0058], referring to acquiring a 3D dataset using an X-ray source and detector and a second 3D dataset using an US probe).
With regards to claim 22, Kapur et al. disclose that both of the first imaging modality and the second imaging modality comprise a three dimensional imaging modality (paragraphs [0039], [0058], referring to acquiring a 3D dataset using an X-ray source and detector and a second 3D dataset using an US probe).
With regards to claim 23, Kapur et al. disclose that tracking the position and the orientation of the second imaging modality comprises tracking a position of transmitters mount on an ultrasound imaging probe (paragraph [0035], referring to the ultrasound probe being a 2D array of ultrasonic transducers (i.e. US transmitters)).  

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. in view of Gutierrez et al. as applied to claim 1 above, and further in view of Fenn et al. (US Pub No. 2003/0055471).
With regards to claims 6 and 7, as discussed above, the above combined references meet the limitations of claim 1.  Kapur et al. further disclose that the step of immobilizing the breast includes the step of positioning a paddle over the breast (paragraphs [0035]-[0036])).  
However, they do not specifically disclose that the positioning paddle comprises a porous fabric or that the step of immobilizing the breast comprises the step of tightening the fabric over the breast.
Fenn et al. disclose a breast compression band that is preferably made of a thin cloth-type material, such as nylon, that will allow air flow from the applicator to penetrate the compression band and cool the breast skin (pg. 19, paragraph [0164]).  As can be seen in Figure 26, the compression band is tightened over the breast.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the positioning paddle of the above combined references comprise a porous fabric and further have the step of immobilizing the breast of the above combined references comprise the step of tightening the fabric over the breast, as taught by Fenn et al., as a porous fabric material, such as nylon, effectively compresses the breast and further allows air flow to cool the breast skin (pg. 19, paragraph [0164]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. in view of Gutierrez et al. as applied to claim 8 above, and further in view of Ben-Haim et al. (US Pub. No. 2001/0044578).
With regards to claim 9, as discussed above, the above combined references meet the limitations of claim 8.  However, they do not specifically disclose that their method further comprises providing a visual or audible cue when the imaging probe is directed to the coordinates of the ROI.
Ben-Haim et al. disclose guiding a tool (36) to follow a determined course, wherein an audible alarm if issued to cue the surgeon as to the required course correction (paragraph [0145]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise providing a visual or audible cue when an imaging probe is directed to the coordinates of the ROI, as taught by Ben-Haim et al., in order to cue the surgeon as to the required course, thus providing accuracy in targeting (paragraph [0145]). 

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
With regards to Kapur, Applicant argues that amended independent claim 1 enables for the at least one second image to be acquired on a different plane than the at least one first image and then displaying the first image and the second image at a same position and a same orientation as the field of view of the second imaging modality, wherein Kapur does not contemplate such a procedure.
Examiner respectfully disagrees and first points to paragraphs [0058]-[0059], wherein the first image can correspond to the volumetric 3D data acquired using  MRI systems, CT systems, PET, or X-ray imaging systems and the second image can correspond to 2D image data which can include data acquired using ultrasound imaging systems, wherein the second image comprising of 2D image data is therefore acquired on a different plane than the at least one first image comprising 3D data.  Specifically, as shown in Fig. 12, the acquired first image comprising of 3D data comprises of 3 planes (i.e. Z’Y’ plane, X’Y’ plane, Z’X’ plane) and the acquired second image comprising of 2D image data comprises of a single plane (i.e. XZ plane), wherein the XZ second image is acquired on a different plane (i.e. such as the Z’Y’ or X’Y’ planes) than the at least one first 3D image.  Kapur therefore does contemplate acquiring at least one second image on a different plane than the at least one first image.
Further, paragraphs [0010] and [0058] of Kapur refer to registering the 3D data [which can correspond to X-ray, CT, or MRI data, etc.] relative to 2D data [which can correspond to US image data and would have a field of view), wherein the registration would result in at least one first image (i.e. 3D X-ray/CT/MRI data) at a same position and a same orientation as the field of view of the second imaging modality (i.e. 2D US data)).  Paragraph [0057] of Kapur further refers to displaying both sets of images (i.e. first X-ray/CT/MRI 3D image data and second US 2D image data which would inherently be displayed based on the field of view as it comprises its own field of view, wherein, as set forth in paragraph [0010], etc., the at least one first 3D image is registered to the second 2D US image) on workstations placed side-by-side to compare the images with one another.  Kapur therefore does disclose displaying the at least one second image based on the field of view of the second imaging modality and the at least one first image at a same position and a same orientation as the field of the view of the second imaging modality.  
The claims therefore remain rejected under the previously applied prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793